Title: Nathan Sanford to James Madison, 27 April 1826
From: Sanford, Nathan
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington
                                
                                27th April 1826.
                            
                        
                        Jeromus Johnson, Burton White, Nicoll Fosdick and Henry Ashley, members of the house of representatives from
                            the state of New York, are about to visit Virginia; and they propose to do themselves the honor of waiting upon you. I beg
                            leave to present them to you, in this manner. They are gentlemen distinguished equally, by their personal merits and their
                            public stations. With perfect respect, I have the honor to be, Sir, Your most obedient servant,
                        
                            
                                Nathan Sanford
                            
                        
                    